Citation Nr: 1527531	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  10-33 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for lung cancer, for the purposes of accrued benefits (but pending a determination on substitution).

3.  Entitlement to service connection for brain cancer, for the purposes of accrued benefits (but pending a determination on substitution).

4.  Entitlement to service connection for disability manifested by loss of balance, right lower extremity, for the purposes of accrued benefits (but pending a determination on substitution).

5.  Entitlement to service connection for disability manifested by loss of balance, left lower extremity, for the purposes of accrued benefits (but pending a determination on substitution).

6.  Entitlement to service connection for blood clots in the legs, for the purposes of accrued benefits (but pending a determination on substitution).

7.  Entitlement to service connection for disability manifested by loss of hair, for the purposes of accrued benefits (but pending a determination on substitution).

8.  Entitlement to service connection for disability manifested by loss of right hand coordination, for the purposes of accrued benefits (but pending a determination on substitution).

9.  Entitlement to service connection for disability manifested by loss of left hand coordination, for the purposes of accrued benefits (but pending a determination on substitution).

10.  Entitlement to service connection for disability manifested by loss of ability to focus, for the purposes of accrued benefits (but pending a determination on substitution).

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, for the purposes of accrued benefits (but pending a determination on substitution).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970.  He died in March 2009.  The appellant is his surviving spouse, so widow.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2012, the appellant testified in support of her cause-of-death claim before a local Decision Review Officer (DRO).  She also more recently testified at a videoconference hearing in April 2014 before the undersigned Veterans Law Judge of the Board.  Transcripts of the hearings are of record.

In July 2014 the Board remanded the claim of entitlement to service connection for the cause of the Veteran's death for further development.  Other records however show that, prior to his death, the Veteran had filed claims of entitlement to service connection for several disabilities (corresponding to issues numbered 2 to 11 on the title page of this decision).  These claims were denied in a January 2009 rating decision.  After he died in March 2009, his surviving spouse (this appellant) filed an attempted Notice of Disagreement (NOD) in reference to her husband's claims and also filed for dependency and indemnity compensation (DIC), including for cause of death, on her own behalf.  As will be discussed, the processing of this matter has involved some confusion and unfortunately due process has not been adequately provided with regards to the appellant's request for substitution or, alternatively, for consideration of the claims for accrued benefits purposes.  The Board consequently is REMANDING this appeal to the Agency of Original Jurisdiction (AOJ).


REMAND

Review of the record in this case reveals some procedural confusion surrounding the appellant's request to be substituted for the Veteran for service connection claims pending at the time of his death.  The Board has attempted to identify the due process concerns that must be addressed to ensure that the appellant receives full and proper consideration of the full breadth of the claims she has taken steps to appeal.  As explained in detail, below, the Board finds that (1) she has properly requested to be substituted in the Veteran's place to pursue claims pending at the time of his death, (2) that such request must be addressed by the AOJ, and (3) that details of this appeal remain to be shaped by the proper resolution of the substitution request as well as proper resolution of her NOD initiating an appeal of a denial of accrued benefits.

The Veteran filed a claim seeking to establish service connection for 10 identified claimed disabilities in July 2008.  Prior to his death, the RO issued a rating decision denying each of the 10 claims in January 2009.  The appellant first attempted to appeal the January 2009 denial on the Veteran's behalf in February 2009, noting that the Veteran was incapacitated by that time.  The appellant thereafter initiated an attempt to establish herself as the Veteran's fiduciary for the purposes of appealing the January 2009 denials, but the Veteran died in March 2009.  Later that same month, the appellant submitted written correspondence including the statement: "I disagree with your decision of denial of my husband['s] claim for compen[sation] and I wish to appeal your decision."  She further expressed a desire to claim entitlement to DIC benefits and submitted a formal claim for DIC benefits in April 2009.

Significantly, a claim for death pension, compensation, or DIC by a surviving spouse is deemed to include a claim for any accrued benefits.  38 C.F.R. § 3.1000(c).  See also 38 C.F.R. § 3.152(b)(1) (A claim by a surviving spouse for compensation or DIC will also be considered to be a claim for death pension and accrued benefits).

A November 2009 RO rating decision denied service connection for the cause of the Veteran's death (death pension benefits were later granted).  A February 2010 letter from the RO to the appellant notified her of the denial of service connection for the cause of the Veteran's death as well as notifying her of her award of death pension benefits.  The February 2010 letter additionally stated that "We couldn't approve your claim for accrued benefits."  The February 2010 letter's explanation of the denial of accrued benefits was: "We can't approve your claim for accrued benefits because VA didn't owe the veteran any money."  In April 2010, the appellant filed a notice of disagreement with the February 2010 denials, referencing her April 2009 claim for DIC and accrued benefits.  The RO issued a statement of the case (SOC) in July 2010 that addressed only the issue of entitlement to service connection for the cause of the Veteran's death.  The appellant promptly filed a VA Form 9 substantive appeal that month, including once again asserting entitlement to accrued benefits.


In its July 2014 remand, the Board stated that it did not appear that the appellant-widow's claim for accrued benefits had been properly adjudicated by the RO.  The Board referred to the AOJ the matter of properly addressing the portion of the appellant's claim that seeks to establish entitlement to accrued benefits.

During the processing of the Board's July 2014 remand of the claim of entitlement to service connection for the cause of the Veteran's death, the AOJ responded to the Board's referral of the accrued benefits issues by addressing the matter in a January 2015 supplemental SOC (SSOC).  In the January 2015 SSOC, the AOJ appears to have determined that the issue of "Entitlement to accrued benefits" was in appellate status, as the matter was listed and addressed in the SSOC as an issue in appellate status.  The extent of the AOJ's consideration of the matter was explained in the SSOC as essentially repeating the February 2010 determination by stating: "VA was unable to pay any accrued benefits because your husband was not service connected for any disabilities at the time of his passing."

To minimize any further confusion to the appellant and to facilitate resolution of the due process concerns in this case, the Board at this time accepts the AOJ's determination that the accrued benefits issues are in appellate status.  The Board will accept that the February 2010 decisional letter as the decision on appeal, and the Board notes that the appellant's July 2010 VA Form 9 contains an express statement of her continued disagreement with the denial of accrued benefits, and this may be reasonably accepted as a timely notice of disagreement formally initiating an appeal on the accrued benefits issues.

The Board notes that accrued benefits issues have not been addressed in an SOC, but the July 2014 SSOC did add the single catch-all issue of "Entitlement to accrued benefits" to the established appeal for service connection for the cause of the Veteran's death.  The Board is mindful of the Court's holding in Manlincon v. West, 12 Vet. App. 238 (1999), and the Board has considered whether July 2014 SSOC's addressing of the accrued benefits issue may have satisfied the requirement to issue an SOC in response to the notice of disagreement.  The Board is further mindful that if the July 2014 SSOC were hypothetically to serve as the SOC on the accrued benefits issues, another concern arises.  The AOJ's cover letter for the July 2014 SSOC indicated to the appellant that the accrued benefits issue was established on appeal and did not instruct her with regard to the need to perfect an appeal on the issue by filing a timely substantive appeal (VA Form 9) as is the required procedure following the issuance of the SOC in the appellate process.

The Board seeks to resolve the confusion in this matter and to afford proper due process and consideration to the issues the appellant has raised on appeal in this case.  As discussed below, the Board finds that the accrued benefits issues must be remanded regardless of how the Board may construe their current appellate status.  In this light, the AOJ shall have the opportunity readjudicate these accrued benefits issues (or substitution issues, as explained below) and take the appropriate steps to afford the appellant clear notice and due process including, if appropriate (as further detailed below), the issuance of an SOC.

Appellant's Pending Request for Substitution as Part of Accrued Benefits and DIC Issues

Section 212 of the Veterans' Benefits Improvement Act of 2008, Public Law 110-389 (VBIA 2008), added 38 U.S.C.A. § 5121A, substitution in case of death of claimant, which provides, in part, that if a claimant dies while a claim or appeal is pending, substitution of claimants is permitted.  This section applies to pending claims or appeals in which the original claimant died on or after October 10, 2008, and a request to be substituted is received within one year of the claimant's death.  An eligible survivor may submit a substitution request by filing a VA Form 21-601 Application for Accrued Amounts Due a Deceased Beneficiary, VA Form 21-534, Application for DIC, Death Pension & Accrued Benefits by Spouse or Child; VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant; or through any other communication indicating a desire to substitute for a deceased claimant.  Receipt of a VA Form 21-534 will be accepted as both a claim for accrued benefits and a substitution request.  Therefore, the appellant's April 2010 filing of a VA Form 21-534 is considered a request for substitution as well as a request for accrued benefits and service connection for the cause of death.  38 C.F.R. § 3.1010(c)(2).  The claims have not been adjudicated by the RO on the basis of substitution, as is required by 38 C.F.R. § 3.1010(e) (effective October 6, 2014).  A recent Court case has held that VA must comply with its own procedures related to applications for substituted claims.  Reliford v. McDonald, No. 13-3048 (U.S. Vet. App. March 20, 2015).

The Board notes that the distinction between the two types of adjudication is significant in that, unlike an accrued benefits claim, the record in a substitution claim is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  38 U.S.C.A. § 5121A.  Thus, it would be more favorable for the appellant to proceed on a substitution basis.  A remand is therefore required for a determination on whether the appellant is pursuing the claims as a substitute for the Veteran or on an accrued benefits basis.  See Breedlove v. Shinseki, 24 Vet. App. 7, 20 (2010) (an accrued-benefits claimant has two options: request substitution or pursue a claim for accrued benefits).

Thus, the Board construes the appellant's April 2009 VA Form 21-534 as an inferred request to substitute as the claimant in the Veteran's 10 claims subject to the January 2009 RO rating decision.  These are, specifically: (a) entitlement to service connection for lung cancer; (b) service connection for brain cancer, (c) service connection for loss of balance, right lower extremity; (d) service connection for loss of balance, left lower extremity; (e) service connection for blood clots in the legs; (f) service connection for loss of hair; (g) service connection for loss of right hand coordination; (h) service connection for loss of left hand coordination; (i) service connection for loss of ability to focus; and (j) the petition to reopen a claim of entitlement to service connection for a low back disability.  The Board observes that some of the appellant's correspondence, including her March 2009 letter, further suggests that she seeks benefits as a substituted claimant.  On remand, the issue of her entitlement to the substitution must be adjudicated.

Significantly, the 10 issues that were denied in the January 2009 rating decision are considered to be claims that were pending at the time of the Veteran's death:

A claim is also considered to be pending if, at the time of the claimant's death, the agency of original jurisdiction has made a decision on the claim, but the claimant has not filed a notice of disagreement, and the period allowed by law for filing a notice of disagreement has not expired.

38 C.F.R. § 3.1010(g)(1)(i).  

In the case at hand, the January 2009 rating decision was issued prior to the Veteran's death in March 2009.  Although the appellant's first attempt to appeal that denial in February 2009 was not accepted as a valid notice of disagreement from the Veteran at that time, at the time of his death, the Veteran had more than 10 months remaining to file a notice of disagreement.  The appellant's March 2009 and April 2009 correspondence raising the accrued benefits issues were timely to the pending claims from the January 2009 RO rating decision.

However, the Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C.A. § 7104(a), 38 C.F.R. § 20.101(a) (describing the Board's jurisdiction).  The RO never adjudicated whether the appellant was seeking substitution or accrued benefits.  The February 2010 decisional letter addressed the claim as one for accrued benefits without contemplating the request for substitution; the January 2015 SSOC addressed the matter similarly.  In order for a decision on substitution to be sufficient, it must be done in either a decisional letter or a rating decision.  Moreover, the appellant must be notified of the decision and her appellate rights.

It is not clear whether the RO's consideration of entitlement to accrued benefits has actually recognized ongoing jurisdiction over the issues that were adjudicated in the January 2009 rating decision.  However, regardless of the extent to which the RO has addressed whether accrued benefits should be awarded, the RO has not made a decision on the appellant's pending request to be substituted for the Veteran for the January 2009 rating decision.  Pursuant to 38 C.F.R. § 3.1010(e), the AOJ must decide the appellant's outstanding substitution request with respect to the January 2009 rating decision.  It is therefore necessary to remand the claims pending from the January 2009 rating decision so that a determination may be made on the appellant's outstanding substitution request.

If the substitution request is granted, the Board reminds the appellant that the Veteran had not filed a notice of disagreement with the January 2009 rating decision prior to his death.  If the appellant in this case is granted substitution with respect to the January 2009 rating decision, she will be required to file a timely notice of disagreement to initiate an appeal.  38 C.F.R. § 3.1010(f)(3) (2014) ("The substitute must complete any action required by law or regulation within the time period remaining for the claimant to take such action on the date of his or her death.")  Under the applicable regulation, "[t]he time remaining to take such action will start to run on the date of the mailing of the decision granting the substitution request."  38 C.F.R. § 3.1010(f)(3) (2014).  In the case at hand, the appellant will have almost 11 months from the date of notification of a grant of substitution to file a notice of disagreement to initiate an appeal of any issue that was denied in the January 2009 rating decision.

Finally, because the substitution / accrued benefits service connection claims are being remanded for RO adjudication, this development could affect the outcome of the appellant's claim of entitlement to service connection for the cause of the Veteran's death (the issues concern overlapping contentions and disabilities).  For these reasons, the Board finds that the cause of death claim is inextricably intertwined with the pending substitution / accrued benefits claims.  Thus, a decision on the cause of death claim will be deferred pending adjudication of the substitution / accrued benefits service connection claims.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

In sum, to afford appropriate due process to the appellant's claims in this matter, the AOJ must take the following steps.  First, the AOJ must make a formal determination (with an appropriate rating decision or a decisional letter) as to whether the appellant's request to be substituted for the Veteran as the claimant for the issues pending from the January 2009 RO rating decision may be granted.  If the appellant's substitution request is denied, the AOJ must provide the appellant with notice of the determination as well as notice and instructions regarding her right to appeal that determination.  If the appellant does not appeal a denial of her request for substitution, then the AOJ should proceed to issuing an SOC (with accompanying notice and instructions regarding steps to perfect an appeal) on the accrued benefits claims on appeal.  Alternatively, if the appellant's substitution request is granted, then the AOJ must instruct her of the time remaining from the date of the notice of the substitution for her to file a notice of disagreement to initiate an appeal of any or all issues among the January 2009 denials (nearly 11 months from the date of the notice of the substitution).  When the intertwined issues are resolved and/or prepared for appellate review on the merits, the AOJ should issue an SSOC addressing the claim of entitlement to service connection for the cause of the Veteran's death.

Accordingly, this case is REMANDED for the following action:

1.  The AOJ must issue a substitution decision with respect to the appellant's petition to be substituted for the Veteran as claimant in the claims subject to the January 2009 RO rating decision pending at the time of the Veteran's death: (a) entitlement to service connection for lung cancer; (b) service connection for brain cancer, (c) service connection for loss of balance, right lower extremity; (d) service connection for loss of balance, left lower extremity; (e) service connection for blood clots in the legs; (f) service connection for loss of hair; (g) service connection for loss of right hand coordination; (h) service connection for loss of left hand coordination; (i) service connection for loss of ability to focus; and (j) the petition to reopen a claim of entitlement to service connection for a low back disability.

If the substitution claim is granted, the AOJ must notify the appellant of the amount of time she has to file a notice of disagreement (nearly 11 months from the date of the notice of the substitution) with any of the above issues pursuant to 38 C.F.R. § 3.1010(f)(3) (2014).  The AOJ must notify the appellant that, if she files a timely notice of disagreement, she will be issued a statement of the case and must then file a timely VA Form 9 substantive appeal in order to perfect appeals of any of these issues.  


If the appellant's substitution request is denied, the AOJ must provide the appellant with notice of the determination as well as notice and instructions regarding her right to appeal that determination; if the appellant does not appeal a denial of her request for substitution, then the AOJ should proceed to issuing a statement of the case (with accompanying notice and instructions regarding steps to perfect an appeal) on the accrued benefits claims on appeal.

2.  After the development requested above has been completed, the AOJ should readjudicate the issues on appeal, including the inextricably intertwined appellate issue of entitlement to service connection for the cause of the Veteran's death.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

